
	
		II
		112th CONGRESS
		1st Session
		S. 1486
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Roberts (for
			 himself, Mr. Nelson of Florida,
			 Mr. Crapo, Mr.
			 Wyden, Mr. Toomey, and
			 Mr. Heller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  clarify and expand on criteria applicable to patient admission to and care
		  furnished in long-term care hospitals participating in the Medicare program,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Long-Term Care Hospital
			 Improvement Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Specification of criteria for patient preadmission,
				admission, and continuing stay assessments.
					Sec. 3. Specification of core services and patient care
				requirements.
					Sec. 4. Additional long-term care hospital payment
				classification criteria.
					Sec. 5. Application of criteria for certain
				hospitals.
				
			2.Specification of
			 criteria for patient preadmission, admission, and continuing stay
			 assessments
			(a)In
			 generalSection 1861(ccc) of the Social Security Act (42 U.S.C.
			 1395x(ccc)) is amended—
				(1)in paragraph
			 (4)(A)—
					(A)by inserting
			 in accordance with paragraph (2) after screens patients
			 prior to admission for appropriateness of admission to a long-term care
			 hospital;
					(B)by striking
			 validates within 48 hours of admission and inserting
			 validates, in accordance with paragraph (3), within 24 hours of
			 admission;
					(C)by inserting
			 in accordance with paragraph (4) after regularly
			 evaluates; and
					(D)by inserting
			 in accordance with paragraph (5) after assesses the
			 available discharge options;
					(2)in paragraph (4),
			 by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and
			 (iii), respectively;
				(3)by redesignating
			 paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D),
			 respectively;
				(4)by inserting
			 (1) after (ccc); and
				(5)by adding at the
			 end the following new paragraphs:
					
						(2)An institution provides for screening
				of patients prior to admission in accordance with this paragraph by using a
				standardized preadmission patient screening process that meets the following
				criteria:
							(A)(i)Preadmission patient
				screening shall be conducted by a clinical health care professional (as defined
				in clause (ii)) who is licensed or certified by the State in which the
				institution is located and permitted to conduct preadmission patient screening
				(as defined in subparagraph (C)) within the scope of practice of the
				professional under such State law.
								(ii)For purposes of clause (i), the term
				clinical health care professional means a physician, a
				registered professional nurse, a licensed practical or licensed vocational
				nurse, a physician assistant, a respiratory therapist, and such other clinical
				health care professionals as the Secretary may specify.
								(B)(i)Except as provided in
				clause (ii), preadmission patient screening shall be conducted during the
				36-hour period preceding admission of the patient to the institution.
								(ii)In the case of preadmission patient
				screening that takes place before the 36-hour period described in clause (i),
				such screening shall be updated by telephone or otherwise during such 36-hour
				period.
								(C)In this paragraph, the term
				preadmission patient screening means a process, with respect to
				a patient, for the determination whether admission to a long-term care hospital
				for care is medically reasonable and necessary for the patient based on the
				following:
								(i)The medical status of the
				patient.
								(ii)The planned level of improvement
				in the condition of the patient if admitted to the institution.
								(iii)Estimation of the expected length
				of stay of the patient in the institution to achieve health care goals with
				respect to the patient.
								(iv)Evaluation of risk for clinical
				complications of the patient.
								(v)The primary and secondary diagnoses
				of the patient for which treatment in the institution is appropriate.
								(vi)Identification of the primary
				treatments the patient will need in the institution.
								(vii)Evaluation of whether there is a
				more appropriate treatment setting for the patient at a lower level of care
				instead of in the institution.
								(viii)The anticipated
				post-institutional discharge settings and available treatments.
								(ix)Such other clinical rationale for
				the admission of the patient that the clinical health care professional
				determines to be appropriate.
								(D)A patient may not be admitted to the
				institution unless a physician (as defined in subsection (r)(1)) reviews and
				concurs with the most current results of the preadmission patient screening
				with respect to the patient and approves, in advance, the admission of the
				patient to the institution.
							(3)An institution validates patients meeting
				admission criteria in accordance with this paragraph if, not later than 24
				hours from the time of admission of a patient to the institution, the
				institution provides for a face-to-face evaluation of the patient by a
				physician (as defined in subsection (r)(1)) and, with respect to patients who
				are identified as medically appropriate for admission to the institution based
				on such evaluation, the physician attests that the patient meets the following
				patient admission criteria and provides in the medical record of the patient
				for the documentation of such attestation as well as any additional clinical
				rationale that the physician determines to be appropriate that establishes the
				medical reasonableness and necessity of furnishing care to the patient in the
				institution based on such admission criteria:
							(A)The patient has two or more active
				secondary diagnoses.
							(B)It is reasonable to expect that the
				patient will—
								(i)require the level of care furnished
				to an inpatient of a hospital;
								(ii)benefit from a medically necessary
				program of care furnished by the institution; and
								(iii)require an extended stay for care
				in a hospital that is typical of the extended stays for care provided by
				long-term care hospitals.
								(C)(i)The furnishing of
				intensive therapy (as defined in clause (ii)) to the patient is not the primary
				medical justification for the admission of the patient to the
				institution.
								(ii)For purposes of clause (i), the term
				intensive therapy means a program of physical or occupational
				therapy or speech-language pathology services furnished three hours per day,
				five days per week in such an institution or similar institution such as a
				rehabilitation facility (as described in section 1886(j)).
								(4)An institution regularly evaluates
				patients in accordance with this paragraph if—
							(A)not later than 7 days after the date
				of admission of the patient to the institution, and weekly thereafter until
				discharge, the institution provides for a face-to-face evaluation of the
				patient by a physician (as defined in subsection (r)(1)) to assess whether the
				continuation of the furnishing of inpatient hospital services to the patient is
				medically reasonable and necessary;
							(B)such an assessment is based on the
				medical reasonableness and necessity of the continuation of the furnishing of
				inpatient hospital services to the patient and is not based on the admission
				criteria described in paragraph (3) applicable to the patient; and
							(C)the physician performing the evaluation
				provides in the medical record of the patient for the documentation of the
				evaluation as well as any additional clinical rationale that the physician
				determines to be appropriate that establishes the medical reasonableness and
				necessity of the continuation of inpatient hospital services for the patient in
				the institution based on the outcome of each such evaluation.
							(5)(A)Subject to subparagraph
				(B), an institution assesses available discharge options in accordance with
				this paragraph if, upon a determination by a physician (as defined in
				subsection (r)(1)) that a patient admitted to the institution no longer
				requires the furnishing of hospital inpatient care, the patient is discharged
				from the institution when a safe and appropriate discharge option is available
				to the patient.
							(B)(i)In the case of a patient
				for whom a determination described in subparagraph (A) has been made but for
				whom a safe and appropriate discharge option is unavailable, such patient may
				continue as an inpatient of the institution for such period of days until a
				safe and appropriate discharge option is available to the patient.
								(ii)Clause (i) shall only apply if the
				institution—
									(I)notifies the patient that a
				determination described in subparagraph (A) has been made with respect to that
				patient; and
									(II)actively seeks to identify a safe and
				appropriate discharge option that is available to the patient for the
				furnishing of post long-term care hospital care.
									(iii)Subject to clause (ii), the period
				of days described in clause (i) shall be included for purposes of paragraph
				(1)(B) (relating to determination of average inpatient length of stay) but, for
				purposes of section 1886(m) (relating to prospective payment for inpatient
				hospital services furnished by long-term care hospitals), such days shall be
				paid at the lesser of such prospective payment amount or
				cost.
								.
				(b)Effective
			 dateThe amendments made by subsection (a) shall—
				(1)take effect on
			 the day that is six months after the date of the enactment of this Act;
			 and
				(2)apply with
			 respect to cost reporting periods beginning on or after the effective date
			 described in paragraph (1).
				3.Specification of
			 core services and patient care requirements
			(a)In
			 generalSection 1861(ccc) of the Social Security Act (42 U.S.C.
			 1395x(ccc)), as amended by section 2, is amended—
				(1)in paragraph
			 (1)(D)(ii), by inserting , and meets the requirements of paragraph
			 (6) before the semicolon; and
				(2)by adding at the
			 end the following new paragraph:
					
						(6)The following are the requirements of this
				paragraph applicable to an institution:
							(A)The types of items and services
				furnished to inpatients of the institution include at least the following items
				and services furnished by clinicians who are licensed or certified by the State
				in which the services are furnished to furnish such services:
								(i)Complex respiratory services,
				including the availability on site of respiratory therapists 24 hours a day, 7
				days a week and access to consultation by pulmonologists 24 hours a day, 7 days
				a week.
								(ii)Complex wound services, including
				provision of wound care by registered nurses and access to consultations by
				physicians (as defined in subsection (r)(1)) for infectious disease.
								(iii)Care for patients with medically
				complex conditions.
								(iv)The availability on site 24 hours
				a day, 7 days a week of advanced cardiac life support furnished by health care
				personnel trained in advanced cardiac life support.
								(B)The institution develops a plan of
				care for each patient admitted to the institution which includes the
				following:
								(i)Not later than 24 hours after the
				time of admission of a patient to the institution, a physician (as defined in
				subsection (r)(1)) conducts an in-person evaluation of the patient; begins to
				develop a plan of care for the patient; and documents the clinical status of
				the patient.
								(ii)Not later than 7 days after the
				date of admission of the patient to the institution, and weekly thereafter
				until discharge, a physician-directed interdisciplinary team establishes and
				updates, as appropriate, an individualized plan of care for the patient.
								(C)The institution provides that, 24
				hours per day, 7 days per week, a physician (as defined in subsection (r)(1))
				is on-site or is on call and immediately available by telephone or radio
				contact and available on site within 30 minutes (or 60 minutes in the case of
				an institution located in a rural area (as defined for purposes of section
				1886(d))). If a physician (as so defined) is not on-site 24 hours per day, 7
				days per week, the institution shall furnish each patient (or their
				representative), at the beginning of their stay at the institution, notice of
				such fact. Such notice shall contain such information as the Secretary
				determines appropriate.
							(D)The institution provides for on-site
				registered nurses 24 hours per day, 7 days per
				week.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall—
				(1)take effect on
			 the day that is six months after the date of the enactment of this Act;
			 and
				(2)apply with
			 respect to cost reporting periods beginning on or after the effective date
			 described in paragraph (1).
				4.Additional
			 long-term care hospital payment classification criteria
			(a)In
			 generalSection 1861(ccc) of the Social Security Act (42 U.S.C.
			 1395x(ccc)), as amended by sections 2 and 3, is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 and at the end of subparagraph (C);
					(B)by striking the
			 period at the end of subparagraph (D) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(E)meets the requirements of paragraph
				(7)(A).
							;
				and
					(2)by adding at the
			 end the following new paragraph:
					
						(7)(A)With respect to a
				12-month period specified by the Secretary (which may be a cost reporting
				period) of a long-term care hospital for a fiscal year, the hospital meets the
				requirements of this subparagraph if each of the discharges comprising not less
				than the applicable percent (as defined in subparagraph (B)) of the total
				discharges of Medicare fee-for-service beneficiaries (as defined in
				subparagraph (C)) of such hospital for such period meets one or more of the
				following criteria:
								(i)The discharge has a length of stay of
				25 days or greater.
								(ii)(I)The discharge applies to
				an inpatient who was a short-term acute care hospital outlier (as defined in
				subclause (II)) immediately prior to admission to the long-term care
				hospital.
									(II)For purposes of subclause (I), the
				term short-term acute care hospital outlier means an inpatient
				discharge of a subsection (d) hospital in which inpatient hospital services
				were furnished for a diagnosis-related group or groups for which a payment
				adjustment under section 1886(d)(5)(A) (relating to outlier payments for
				subsection (d) hospitals) was made to such subsection (d) hospital for such
				services furnished to such inpatient.
									(iii)The discharge applies to an
				inpatient who received ventilator services in the long-term care
				hospital.
								(iv)The discharge has three or more of
				any Medicare-Severity-Long-Term-Care-Diagnosis-Relat­ed-Group complications and
				comorbidities or major complications and comorbidities.
								(B)For purposes of subparagraph (A), the
				term applicable percentage means—
								(i)with respect to the first 12-month
				period specified by the Secretary of a long-term care hospital, 50
				percent;
								(ii)with respect to the 12-month period
				specified by the Secretary that begins after the 12-month period described in
				clause (i), 60 percent;
								(iii)with respect to the 12-month period
				specified by the Secretary that begins after the 12-month period described in
				clause (ii)—
									(I)in the case of a long-term care
				hospital that is government-owned and operated, 65 percent; and
									(II)in the case of a long-term care
				hospital other than such a hospital described in subclause (I), 70 percent;
				and
									(iv)with respect to the 12-month period
				specified by the Secretary that begins after the 12-month period described in
				clause (iii) and each succeeding 12-month period so specified, 70
				percent.
								(C)For purposes of subparagraph (A), the
				term Medicare fee-for-service beneficiary means an individual
				who is entitled to benefits under part A and enrolled under part B who is not
				enrolled in an Medicare Advantage plan under part C.
							(D)(i)In the case of a
				determination by the Secretary that a long-term care hospital does not meet the
				criteria under subparagraph (A) with respect to a 12-month period or the
				criteria under paragraph (1)(B) (relating to average inpatient length of stay
				(as determined by the Secretary) of greater than 25 days) with respect to a
				cost reporting period—
									(I)the Secretary shall provide notice to
				such long-term care hospital of such determination; and
									(II)the Secretary shall provide such
				long-term care hospital a cure period (as defined in clause (ii)) to comply
				with such criteria for purposes of such 12-month period or cost reporting
				period, as the case may be.
									(ii)For purposes of clause (i)(II), the
				term cure period means a 6-month period, beginning on the first
				day of the first month that begins after the date of a notice under clause
				(i)(I) during which the hospital meets the criteria under subparagraph (A) or
				paragraph (1)(B), as the case may be, for not less than 5 months.
								(iii)In the case of a hospital for which
				a determination is made under clause (i) and with respect to which the
				Secretary finds, during the cure period, fails to meet the criteria under
				subparagraph (A) or paragraph (1)(B), as the case may be, for not less than 5
				months, the Secretary shall provide notice to such hospital of such finding.
				Any change in the payment classification of such hospital under this title from
				a long-term care hospital to a subsection (d) hospital (as defined in section
				1886(d)(1)(B)) as a result of a finding under this clause or a determination
				under clause (i), shall apply with respect to the next cost reporting beginning
				after the date of such finding.
								(iv)The provisions of section 1878
				(relating to rights to a hearing before the Provider Reimbursement Review Board
				and judicial review) shall apply in the case of a long-term care hospital with
				respect to which the Secretary has made a determination under clause
				(i).
								.
				(b)Effective
			 dateThe amendments made by subsection (a) shall—
				(1)take effect on
			 the day that is six months after the date of the enactment of this Act;
			 and
				(2)apply with
			 respect to 12-month periods (as specified by the Secretary of Health and Human
			 Services under section 1861(ccc)(7)(A) of the Social Security Act) beginning on
			 or after the effective date described in paragraph (1).
				(c)Regulations
				(1)Substitution
					(A)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall promulgate
			 regulations to carry out the amendments made by this section by substituting
			 the criteria made applicable to long-term care hospitals and facilities by
			 reason of paragraph (7) of section 1861(ccc) of the Social Security Act (42
			 U.S.C. 1395x(ccc)), as added by subsection (a)(2) (in this subsection referred
			 to as the section 1861(ccc)(7) criteria), for the payment
			 adjustments applicable to such hospitals under sections 412.534 and 412.536 of
			 title 42, Code of Federal Regulations (relating to 25 percent patient threshold
			 payment adjustments), and under any related section of such title. The
			 Secretary shall implement the substitution referred to in the preceding
			 sentence in a seamless manner such that payment adjustments applicable to
			 long-term care hospitals and facilities under such sections 412.534 and
			 412.536, and other related sections, shall have no force or effect in law with
			 respect to periods applicable to a long-term care hospital or facility that
			 begin after the substitution by the Secretary of the section 1861(ccc)(7)
			 criteria with respect to that hospital or facility.
					(B)Application
			 prior to substitutionUntil such time as the Secretary implements
			 the substitution described in this subparagraph (A), the modifications to the
			 payment adjustments under such sections 412.534 and 412.536, and other related
			 sections, pursuant to Public Law 110–173 (42 U.S.C. 1395ww note), as amended,
			 shall continue to apply.
					(2)RepealPayment
			 adjustments applicable to long-term care hospitals and facilities under section
			 412.529(c)(3)(i) of title 42, Code of Federal Regulations, shall have no force
			 or effect in law on or after the date of the enactment of this Act.
				(3)ProhibitionThe
			 Secretary shall not promulgate any payment adjustment that is similar to the
			 payment adjustments referred to in paragraph (1) or (2).
				(d)No application
			 of adjustment to standard amount
				(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 shall not make a one-time prospective adjustment to long-term care hospital
			 prospective payment rates under section 412.523(d)(3) of title 42, Code of
			 Federal Regulations, or any similar provision.
				(2)Conforming
			 amendmentSection 114(c)(4) of the Medicare, Medicaid, and SCHIP
			 Extension Act of 2007 (42 U.S.C. 1395ww note), as amended by sections 3106(a)
			 and 10312(a) of the Patient Protection and Affordable Care Act (Public Law
			 111–148), is amended by striking , for the 5-year period beginning on
			 the date of the enactment of this Act,.
				5.Application of
			 criteria for certain hospitals
			(a)Section
			 1814(b)(3) hospitals
				(1)In
			 generalSection 1861(ccc) of the Social Security Act (42 U.S.C.
			 1395x(ccc)), as amended by sections 2, 3 and 4, is amended by adding at the end
			 the following new paragraph:
					
						(8)This subsection (other than paragraph
				(7)) shall apply to a long-term care hospital that is paid under section
				1814(b)(3).
						.
				(2)Effective
			 dateThe amendments made by paragraph (1) shall—
					(A)take effect on
			 the day that is six months after the date of the enactment of this Act;
			 and
					(B)apply with
			 respect to cost reporting periods beginning on or after the effective date
			 described in subparagraph (A).
					(b)Exemption of
			 section
			 1886(d)(1)(B)(iv)(II)
			 hospitalsSection 1861(ccc) of the Social Security Act (42 U.S.C.
			 1395x(ccc)), as amended by sections 2, 3 and 4, and subsection (a) of this
			 section, is amended by adding at the end the following new paragraph:
				
					(9)Paragraphs (2) through (8) of this
				subsection shall not apply to a long-term care hospital described in section
				1886(d)(1)(B)(iv)(II).
					.
			
